DISSENTING OPINION BY
COLVILLE, J.:
For the following reasons, I dissent.
At trial, the Commonwealth presented the attempted murder and conspiracy counts against Appellant with Shoop being the complainant and the counts of aggravated assault (“AA”) and recklessly endangering another person (“REAP”) with the complainant being Lemin. The Commonwealth’s position was that, with respect to Lemin, Appellant had acted recklessly and had not intended to shoot him. Thus, the Commonwealth sought to establish the AA count based on recklessness.
Appellant sought a jury instruction regarding self defense and the defense of others. His position was that he believed he was firing at Shoop and, further, that he (Appellant) reasonably believed Shoop was trying to kill Appellant, Ledford and/or others in the apartment. The court issued a justification instruction to the jury.
Appellant also requested a mistake-of-fact instruction on the theory that, when he shot Lemin, Appellant had mistakenly believed the silhouette (Lemin) was Shoop. The trial court denied that request.
Both AA and REAP contain a mens rea of recklessness. More particularly, the AA statute under which Appellant was convicted reads in this way:
*606(a) Offense defined. — A person is guilty of [AA] if he:
(1) attempts to cause serious bodily injury to another, or causes such injury intentionally, knowingly or recklessly under circumstances manifesting extreme indifference to the value of human life ...
18 Pa.C.S.A. § 2702(a)(1).
The REAP statute is:
A person commits a misdemeanor of the second degree if he recklessly engages in conduct which places or may place another person in danger of death or serious bodily injury.
18 Pa.C.S.A. § 2705.
The statute governing the mistake-of-fact defense provides the following:
Ignorance or mistake as to a matter of fact, for which there is reasonable explanation or excuse, is a defense if:
(1) the ignorance or mistake negatives the intent, knowledge, belief, recklessness, or negligence required a establish a material element of the offense; or
(2) the law provides that the state of mind established by such ignorance or mistake constitutes a defense.
18 Pa.C.S.A. § 304 (emphasis added).
This Court has opined:
It is well established that a bona fide, reasonable mistake of fact may, under certain circumstances, negate the element of criminal intent. It is not necessary that the facts be as the actor believed them to be; it is only necessary that he have a bona fide and reasonable belief in the existence of facts which, if they did exist, would render an act innocent. When evidence of a mistake of fact is introduced, the Commonwealth retains the burden of proving the necessary criminal intent beyond a reasonable doubt. In other words, the Commonwealth must prove either the absence of a bona fide, reasonable mistake, or that the mistake alleged would not have negated the intent necessary to prove the crime charged.
Commonwealth v. Hamilton, 766 A.2d 874, 878-79 (Pa.Super.2001) (internal citations and quotations omitted).
The standard jury charge for ignorance or mistake of fact is as follows:
1. One of the material elements of the crime of [crime] that the Commonwealth must prove beyond reasonable doubt is that the defendant [intended [give specifics]] [knew [give specifics]] [believed [give specifics]] [recklessly [give specifics]] [negligently [give specifics]]. The defendant claims that this element has not been proven beyond a reasonable doubt because at the time of the alleged offense [he] [she] was reasonably [ignorant] [mistaken] concerning the facts in that [he] [she] [[give specifics]].
2. [Ignorance] [Mistake] as to a matter of fact for which there is a reasonable explanation or excuse is a defense if it negates the [intent] [knowledge] [belief] [recklessness] [negligence] required to establish an element of the crime. Thus, you must consider the evidence tending to show that the defendant was reasonably [ignorant] [mistaken] concerning the facts along with the other evidence in determining whether the Commonwealth has proven the required [intent] [knowledge] [belief] [recklessness] [negligence] beyond a reasonable doubt.
3. In a case where the issue of mistake or ignorance of fact is raised, you must decide whether there was such a mistake or lack of awareness of a fact, whether that mistake or ignorance was reasonable under the circumstances, and whether that mistake or ignorance shows that one of the elements of the *607crime charged was not proved beyond a reasonable doubt.
4. To overcome this defense, the prosecution must prove, beyond a reasonable doubt, one of the following: (1) that the defendant did not have that mistaken belief [or that the defendant was not ignorant of the fact], (2) that the mistaken belief [or the ignorance of a fact] was not reasonable, or (3) that the mistake [or ignorance of a fact] did not prevent or eliminate the required element of [element].
[5. Let me illustrate what a mistake of fact might be. Suppose a person has a blue Ford, and parks it in the stadium parking lot. After the game, the person sees another blue Ford, and thinks it is actually his or her own car. If the person tries to enter it, it may be under a mistake as to the fact of whose car it is. In such a case you would have to decide, first, whether the person really believed this fact; you would then have to decide whether it was a reasonable mistake. Was the other Ford the same make and model; was it in the same general area in the parking lot; were there no distinguishing features? Finally, if the person did have the mistaken belief, and if making such a mistake was reasonable, you would have to decide whether that mistake eliminates an element of the crime. For example, if it were a crime to intentionally enter another person’s car, the mistaken belief would mean that the individual here never intended to go into another person’s car; the individual thought he or she was entering his or her own.]
Pa. SSJI (Crim) 8.304.1
To assess the propriety of jury instructions, this Court reviews the trial court’s charge as a whole. Commonwealth v. Smith, 609 Pa. 605, 17 A.3d 873, 906 (2011). A trial court has broad discretion in phrasing its instructions and may choose its own wording as long as the law is clearly, adequately, and accurately presented to the jurors. Id. There is error only where the trial court inaccurately states the law or otherwise abuses its discretion. Id. An abuse of discretion is not a mere error in judgment but, rather, involves bias, ill will, partiality, prejudice, manifest unreasonableness, or misapplication of law. Commonwealth v. Hoover, 16 A.3d 1148, 1150 (Pa.Super.2011).
Appellant maintains there was evidence that could have led the jurors to conclude he reasonably mistook Lemin for Shoop. Starting from that premise, the thrust of Appellant’s argument is this: Given Appellant’s claim that he was — or would have been — justified in firing his gun at Shoop, and given that Appellant was reasonably mistaken in believing the silhouette was Shoop, Appellant’s mistake of fact regarding the identity of the silhouette could have negated the conclusion that Appellant was acting recklessly toward Lemin. Thus, Appellant contends it was a reasonable mistake, not a criminally reckless act, to believe the silhouette was Shoop, to shoot at the silhouette and to wound Le-min mistakenly. Accordingly, Appellant maintains the court should have issued a mistake-of-fact instruction. For the reasons that follow, I would find that Appellant argument is incorrect.
At one point when the court and the parties were discussing Appellant’s desire to have an instruction on mistake of fact given in addition to the justification charge, the court remarked, “It seems to me that ... you get that in the self-defense.” N.T., 03/22/12, at 307. Essentially, the court reasoned that the self-defense charge was sufficient to encom*608pass Appellant’s argument that he was reasonably mistaken about the identity of the silhouette. I find no bias, ill will, partiality, prejudice, manifest unreasonableness, or misapplication of law in the court’s conclusion. In reaching this result, I note the justification charge given by the court was as follows:
... [I]t is the Commonwealth’s burden to prove to you beyond a reasonable doubt that [Appellant] was not justified in his use of force. In this regard the Commonwealth must prove to you beyond a reasonable doubt that [Appellant] did not reasonably believe that he or another person was in immediate danger of death or serious bodily injury from Jeremiah Shoop at the time he used the force and that, therefore, his belief that it was necessary for him to use deadly force to protect himself and Mr. Ledford was unreasonable.
Put another way: The Commonwealth must prove either that [Appellant] did not actually believe he and his friend were in danger of death or serious bodily injury such that he needed to use deadly force to defend himself or that while [Appellant] actually believed he needed to use such force, his belief was unreasonable in light of all the circumstances known to him.
Keep this in mind. A person is justified in using deadly force against another not only when they are in actual danger of unlawful attack or [sic] but also when they mistakenly but reasonably believe that they are. A person is entitled to estimate the necessity for the force he employs under the circumstances as he reasonably believed them to be at the time.
In the heat of conflict, a person who has been attacked ordinarily has neither time nor composure to evaluate carefully the danger and elements about how much force is needed to protect himself. Consider the realities of the situation faced by [Appellant] here when you determine whether the Commonwealth has proved beyond a reasonable doubt that either he did not believe he was actually in danger of death or serious bodily injury to the extent he needed to use deadly force or that while he did believe it, his belief was unreasonable.
Id. at 364 (emphasis added).
Upon reading the foregoing charge, it is apparent that, if the jurors believed Appellant mistakenly but reasonably believed he and/or his friends were in danger of unlawful attack from the silhouette — the person who was standing up while firing or trying to fire the handgun — the jurors could have concluded that Appellant was justified in shooting at that person. As such, the jurors could have acquitted Appellant of AA and REAP based on his mistaken belief of fact with regard to the silhouette.
I recognize that the mistake-of-fact defense, appearing at 18 Pa.C.S.A. § 304, is codified separately from self defense and the defense of others, those defenses being listed at 18 Pa.C.S.A. §§ 505-06. Giving a distinct mistake instruction consistent with Section 304 may have emphasized or brought into focus the jurors’ option of acquitting Appellant of AA and REAP based on his claims that he factually mistook the silhouette and that he did not act recklessly — either in mistaking the silhouette or in shooting at it. Nevertheless, I cannot find the trial court acted abusively when it determined the justification charge as given was sufficiently broad to accommodate Appellant’s defense that he acted lawfully in shooting at the silhouette because he reasonably believed the person standing up with the handgun was trying to kill him and/or his friends.
In conclusion, having reviewed the jury charge as a whole, I would find no abuse of *609discretion by the trial court. Consequently, I would affirm Appellant’s judgment of sentence. Accordingly, I dissent from the Majority.

. Subdivision five of the instruction is optional. Id. cmt.